Case 1:18-cv-05680-LDH-SJB Document 20 Filed 01/24/19 Page 1 of 1 PageID #: 78

KAPLAN HECKER & FINK LLP                                                          350 Fifth Avenue
                                                                                         Suite 7110
                                                                               New York, NY 10118
Direct Dial: 212-763-0884                                                          (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                       www.kaplanhecker.com

                                                                                January 24, 2019

By CM/ECF

The Chambers of the Honorable Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

Dear Judge Bulsara

        I write on behalf of Moira Donegan, a Defendant in the above-referenced matter. As
Your Honor may be aware, we have requested a conference with Judge DeArcy Hall regarding
our forthcoming motions to dismiss and to stay all discovery in the case (Dkt. #17). We therefore
respectfully request that, pending Judge DeArcy Hall’s decision on our motion to stay discovery,
Your Honor (1) adjourn our initial conference, currently scheduled for February 8, 2019, and (2)
reserve decision on Plaintiff Stephen Elliott’s motion for a subpoena against Google, Inc., (Dkt.
#19). Opposing counsel does not consent to these two requests.


                                                                   Respectfully Submitted,
                                                                   /s/ Roberta A. Kaplan
                                                                   Roberta A. Kaplan, Esq.
                                                                   Kaplan Hecker & Fink LLP
